Title: To Thomas Jefferson from Jabez Fitch, 4 November 1808
From: Fitch, Jabez
To: Jefferson, Thomas


                                                
                            Sir,
                            New Haven Nov. 4. 1808.
                        

                        The republicans of the State of Connecticut, Whatever may be their comparative influence, wish to express to you their feelings on the momentous National Event, which is approaching,
                  Your voluntary retirement from the Presidency furnishes a dignified close to a most honorable career of public service & an interesting era in the annals of our country,
                  When your illustrious predecessor set the example of Voluntary retirement, he left the point unsettled, Whether a republican government could be Supported. The experiment had not been fairly tried & its enemies had resolved that this country should, like others, be under the dominion of wealth & force,
                  	But it is now certain that public opinion can govern a free republic, Under your administration the will of the people has been Suffered to lead, & it has conducted us, through your agency, to a higher condition of prosperity, than any other Nation enjoys.
                  To the Numerous testimonies of general & particular approbation, which you have received, permit us to add ours, especially on the measure of the Embargo, which has operated great good in the preservation of our Neutrality, our peace & domestic blessings, by the sacrifice of some commercial profits, Which freemen will never put in the balance against liberty & national independance,
                  We sincerely thank you for the eminent Services of a long, public life, for your uniform practice on the purest republican principles & for the memorable lesson, which your retirement teaches to future presidents & to posterity.
                  You will carry into private life the affectionate & grateful recollection of all, whose estimation you value.—May the evening of your days be as Comfortable to yourself, as the meridian of them has been to your Country,
                  We have the honor to be, With perfect respect, Sir, your obedient servants,
                  Signed by unanimous order of the general meeting
                        
                            Jabez Fitch Chairman
                        
                    